      Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 1 of 12



       ALLACCESS LAW GROUP
 1     Irene Karbelashvili, State Bar Number 232223
 2     irene@allaccesslawgroup.com
       Irakli Karbelashvili, State Bar Number 302971
 3     irakli@allaccesslawgroup.com
       19 North Second Street, Ste 205
 4
       San Jose, CA 95113
 5     Telephone: (408) 295-0137
       Fax: (408) 295-0142
 6
       Attorneys for DEBRA VOLLE, Plaintiff
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11                                      SAN JOSE DIVISION

12
13                                               )     Case No. 19-cv-00545
     DEBRA VOLLE,                                )
14                                               )     Civil Rights
                          Plaintiff,             )
15                                               )     COMPLAINT FOR INJUNCTIVE
16   vs.                                         )     AND DECLARATORY RELIEF,
                                                 )     RESTITUTION AND DAMAGES
17   SHERWIN PETROLEUM INC., a                   )
     California corporation, dba Petro Fuel;     )
18   AZIM MODARRESSI, an individual; and         )
19   DOES 1-10, inclusive,                       )
                                                 )     DEMAND FOR JURY TRIAL
20                        Defendants.            )
                                                 )
21
22
23
24
25
26
27
28


              Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                 1
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 2 of 12




 1                                            I. SUMMARY
 2           1. This is a civil rights action by Plaintiff DEBRA VOLLE (“Plaintiff”) for
 3   discrimination at the building, structure, facility, complex, property, land, development, and/or
 4   surrounding business complex known as Petro Fuel and located at or about 2211 Monroe St,
 5   Santa Clara, CA 95050 (“Gas Station”).
 6           2. Plaintiff seeks damages, restitution, injunctive and declaratory relief, attorney’s fees,
 7   costs, and litigation expenses pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C.
 8   §§ 12101, et seq.) and supplemental California statutes against Defendants SHERWIN
 9   PETROLEUM INC., a California corporation, dba Petro Fuel; AZIM MODARRESSI, an
10   individual; and DOES 1-10, inclusive, (collectively “Defendants”).the operators and/or owners
11   of the Gas Station.
12                                 II. JURISDICTION AND VENUE
13           3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 for violations
14   of the ADA, 42 U.S.C. § 12201 et seq. Pursuant to supplemental jurisdiction, attendant and
15   related causes of action, arising from the same facts, are also brought under California law,
16   including, but not limited to, violations of the Unruh Act, the Disabled Persons Act, and Cal.
17   Business & Professions Code § 17200 et seq.
18           4. Venue is proper in this court pursuant to 28 U.S.C. § 1391 (b) and is founded on the
19   fact that the real property which is the subject of this action is located in the Northern District
20   and that Plaintiff’s causes of action arose in the Northern District.
21                               III. INTRADISTRICT ASSIGNMENT
22           5. This case should be assigned to the San Jose intradistrict as the real property which is
23   the subject of this action is located in this intradistrict and Plaintiff’s causes of action arose in
24   this intradistrict.
25                                             IV. PARTIES
26           6. Defendants SHERWIN PETROLEUM INC., a California corporation, dba Petro Fuel;
27   AZIM MODARRESSI, an individual; and DOES 1-10, inclusive, are, and were at the time of the
28   incident(s), the owners, operators, lessors and/or lessees of the Gas Station (land and building),


                  Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                     2
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 3 of 12




 1   and consist of a person (or persons), firm, company, and/or corporation.
 2           7. Plaintiff DEBRA VOLLE is and at all times relevant herein was, a qualified individual
 3   with a physical disability as defined under Department of Justice regulation 28 C.F.R. §36.104
 4   and California Government Code § 12926. Plaintiff has been physically disabled for over a
 5   decade after having undergone multiple back surgeries that resulted in the severing of a nerve.
 6   Plaintiff depends on a scooter or a walker for mobility. Plaintiff possesses a disabled parking
 7   placard issued by the State of California and is a resident of San Jose, California. Consequently,
 8   Plaintiff is unable, due to her physical disability, to independently use public facilities that are
 9   not designed and/or constructed in compliance with applicable accessibility standards to
10   accommodate disabled persons who require mobility aids. Plaintiff was denied her rights to full
11   and equal access to the Gas Station, and was denied her civil rights under both California law
12   and federal law, because these facilities were not, and are not now, properly accessible to
13   physically disabled individuals.
14                                               V. FACTS
15           8. On November 27, 2018 Plaintiff visited the Gas Station with a friend to purchase a
16   lottery ticket at the Gas Station’s food mart. Plaintiff, however, was unable to even go inside of
17   the food mart for a number of reasons. Namely, the ramp to the front entry door was very steep
18   and had very steep flared sides. Moreover, the path after the ramp was blocked by outside
19   seating. Also, the width of the path by the front door was less than 48 inches thereby making it
20   difficult for Plaintiff to navigate safely through the path. Lastly, the front door clear space at
21   push side was less than 48 inches and did not have 24 inches clear space at pull side, making it
22   difficult if not impossible for Plaintiff to enter inside. Rather than risking injury, Plaintiff had no
23   choice but to wait outside as her friend made the purchase. Even if Plaintiff was able to get
24   inside, she would not be able to maneuver around as the interior path does not provide 44 inches
25   between aisles. Plaintiff left feeling like a second class citizen, suffered difficulties, discomfort,
26   and embarrassment and has been deterred on multiple occasions from returning to the Gas
27   Station.
28           9. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified


                 Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                    3
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 4 of 12




 1   access consultant do an informal investigation of the Gas Station. While he could not make
 2   detailed measurements, he determined that the Gas Station was also inaccessible in multiple
 3   other ways, including, but not limited to, the following:
 4      •   No path of travel from public right of way
 5      •   No path from ADA parking to front door
 6      •   ADA parking not marked (no striping)
 7      •   ADA parking sign missing van and penalty
 8      •   No tow away sign
 9      •   Fuel dispenser CC is high
10      •   Interior path does not provide turning space by coffee machine
11      •   Fire extinguisher blocked behind door
12      •   No clear space in front of ATM
13      •   No clear space in front of counter
14      •   Bathroom:
15              o Door less than 32" passage
16              o No clear space at push side
17              o Door handle hard to operate
18              o Door lock hard to operate
19              o No turning space in bathroom
20              o WC activator on tight side
21              o Grab bars not correct size or location
22              o Toilet paper dispenser out of reach
23              o Mirror high
24              o Pipes under sink not wrapped
25              o No transfer space between sink and toilet
26          10. These barriers to access are listed without prejudice to Plaintiff citing additional
27   barriers to access after inspection by Plaintiff’s access consultant, per the 9th Circuit’s standing
28   standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008), Chapman v. Pier One


                 Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                    4
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 5 of 12




 1   Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011), and the General Order 56 requirements for
 2   Northern District of California “ADA” Title III cases. All of these barriers to access render the
 3   premises inaccessible to and unusable by the physically disabled. All facilities must be brought
 4   into compliance with all applicable federal and state code requirements, according to proof.
 5            11. Defendants knew that these elements and areas of the Gas Station were inaccessible,
 6   violate state and federal law, and interfere with, or deny access to the physically disabled.
 7   Moreover, Defendants have the financial resources to remove these barriers from the Gas Station
 8   without much difficult or expense, and make the Gas Station accessible to the physically
 9   disabled. To date, however, Defendants have failed to remove these barriers. In that regard,
10   Defendants could have but did not avail themselves of the tax deduction and tax credits provided
11   by Internal Revenue Code §44 and §190, which apply to the costs of barrier removal.
12            12. At all relevant times, Defendants have possessed and enjoyed sufficient control and
13   authority to modify the Gas Station to remove impediments to the physically disabled and to
14   comply with the Americans with Disabilities Act Accessibility Guidelines and Title 24
15   regulations. Defendants have not removed such impediments and have not modified the Gas
16   Station conform to accessibility standards.
17    VI. FIRST CAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW INCLUDING:
18    THE CALIFORNIA DISABLED PERSONS ACT, CIVIL CODE § 54 et seq. AND THE
19    AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL CODE §§,
20                                               54(c), 54.1(d)
21                              (Against all Defendants and Each of Them)
22            13. Plaintiff incorporates the allegations contained in paragraphs 1 through 12 for this
23   claim.
24            14. The Gas Station is a place of public accommodation and/or places to which the
25   general public is invited and, as such, they are obligated to comply with the provisions of the
26   Disabled Persons Act (“CDPA”), California Civil Code § 54 et seq.
27            15. The CDPA guarantees, inter alia, that persons with disabilities have the same right as
28   the general public to the full and free use of the streets, highways, sidewalks, walkways, public


                  Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                     5
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 6 of 12




 1   buildings, public facilities, and other public places. California Civil Code § 54.
 2          16. The CDPA also guarantees, inter alia, that persons with disabilities are entitled to full
 3   and equal access, as other members of the general public, to accommodations, advantages,
 4   facilities, and privileges of covered entities. California Civil Code § 54.1(a) (1).
 5          17. Defendants have violated the CDPA by, inter alia, denying and/or interfering with
 6   Plaintiff’s right to full and equal access as other members of the general public to the
 7   accommodations, advantages, at the Gas Station due to her disability.
 8          18. Further, each and every violation of the Americans With Disabilities Act of 1990 (as
 9   pled in the Third Cause of Action, infra, the contents of which are repled and incorporated
10   herein, word for word, as if separately repled), also constitutes a separate and distinct violation of
11   California Civil Code § 54(c), thus independently justifying an award of damages pursuant to
12   California law.
13          19. Further, each and every violation of the Americans With Disabilities Act of 1990 (as
14   pled in the Third Cause of Action, infra, the contents of which are repled and incorporated
15   herein, word for word, as if separately repled), also constitutes a separate and distinct violation of
16   Civil Code § 54.1(d), thus independently justifying an award of damages pursuant to California
17   law.
18          20. For each offense of the CDPA, Plaintiff seeks actual damages (both general and
19   special damages), and not less than the statutory minimum damages of one thousand dollars
20   ($1,000) for each offense.
21          WHEREFORE, Plaintiff requests relief as outlined below.
22              VII. SECOND CAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
23      INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE AMERICANS
24          WITH DISABILITIES ACT AS INCORPORATED BY CIVIL CODE § 51(f)
25                             (Against all Defendants and Each of Them)
26          21. Plaintiff incorporates the allegations contained in paragraphs 1 through 20 for this
27   claim and incorporates them herein.
28


                Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                   6
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 7 of 12




 1           22. At all times relevant to this complaint, California Civil Code § 51 has provided that
 2   disabled persons are free and equal citizens of the state, regardless of disability or medical
 3   condition:
 4           All persons within the jurisdiction of this state are free and equal, and no matter
             what their sex, race, color, religion, ancestry, national origin, disability, or
 5           medical condition are entitled to the full and equal accommodations,
             advantages, facilities, privileges, or services in all business establishments of
 6           every kind whatsoever. California Civil Code § 51(b).
 7
             23. California Civil Code § 52 provides that the discrimination by Defendants against
 8
     Plaintiff on the basis of her disabilities constitutes a violation of the anti-discrimination
 9
     provisions of §§ 51 and 52.
10
             24. Defendant’s discrimination constitutes a separate and distinct violation of California
11
     Civil Code § 52 which provides that:
12            Whoever denies, aids or incites a denial, or makes any discrimination or
13            distinction contrary to section 51, 51.5 or 51.6 is liable for each and every
              offense for the actual damages, and any amount that may be determined by a
14            jury, or a court sitting without a jury, up to a maximum of three times the
              amount of actual damage but in no case less than four thousand dollars ($4,000)
15            and any attorney’s fees that may be determined by the court in addition thereto,
16            suffered by any person denied the rights provided in Section 51, 51.5 or 51.6.

17           25. Further, any violation of the Americans with Disabilities Act of 1990 (as pled in the

18   Third Cause of Action) constitutes a violation of California Civil Code § 51(f) thus

19   independently justifying an award of damages and injunctive relief pursuant to Cal Civ. Code §

20   51(f) which states that “[a] violation of the right of any individual under the Americans with

21   Disabilities Act of 1990 ... shall also constitute a violation of this section.”

22           26. The actions and omissions of Defendants as herein alleged constitute a denial of

23   access to and use of the described public facilities by physically disabled persons within the

24   meaning of California Civil Code §§ 51 and 52. As a proximate result of Defendants’ action and

25   omissions Defendants have discriminated against Plaintiff in a violation of Civil Code §§ 51 and

26   51.

27           WHEREFORE, Plaintiff requests relief as outlined below.

28


                  Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                     7
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 8 of 12




 1        VIII. THIRD CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
 2                      DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
 3                             (Against all Defendants and Each of Them)
 4          27. Plaintiff incorporates the allegations contained in paragraphs 1 through 26 for this
 5   claim and incorporates them herein.
 6          28. As part of the Americans With Disabilities Act of 1990 (“ADA”) Congress passed
 7   Title III Public Accommodations and Services Operated by Private Entities.” 42 U.S.C. § 12181
 8   et seq. The Gas Station and its food mart are the “private entities” which are considered “public
 9   accommodations.” § 301 (7)(B) & (F).
10          29. The ADA states that “[n]o individual shall be discriminated against on the basis of
11   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
12   or accommodations of any place of public accommodation by any person who owns, leases, or
13   leases to, or operates a place of public accommodation.” 42 U.S.C. § 12182.
14          30. The acts and omissions of Defendants set forth herein were in violation of Plaintiff’s
15   rights under the ADA and the regulations promulgated thereunder, 28 CFR Part 36 et seq.
16          31. The removal of each of the barriers complained of by Plaintiff as hereinabove alleged,
17   were at all times “readily achievable” under the standards §§ 301 and 302 of the ADA. As noted
18   hereinabove, removal of each and every one of the architectural barriers complained of herein
19   were also required under California law. Further, on information and belief, alterations, structural
20   repairs or additions since January 26, 1993 have also independently triggered requirements for
21   removal of barriers to access for disabled persons per § 303 of the ADA. In the event that
22   removal of any barrier is found to be “not readily achievable,” Defendants still violated the
23   ADA, per § 302(b)(2)(A)(v) )(2)(A)(v) by failing to provide all goods, services, privileges,
24   advantages and accommodations through alternative methods that were readily achievable.
25          32. On information and belief, Defendants have continued to violate the law and deny the
26   rights of Plaintiff and other disabled persons to access this public accommodation since on or
27   before Plaintiff’s encounters, as previously noted. Pursuant to the ADA, § 308, 42 USC 12188 et
28   seq., Plaintiff is entitled to the remedies and procedures set forth in §204(a) 204(a) of the Civil


                Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                   8
        Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 9 of 12




 1   Rights Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being subjected to discrimination on the
 2   basis of disability in violation of the ADA or has reasonable grounds for believing that she is
 3   about to be subjected to discrimination. Pursuant to § 308(a) (2), “In cases of violations of
 4   §302(b) 302(b) (2) (A) (iv) and § 303(a) ... injunctive relief shall include an order to alter
 5   facilities to make such facilities readily accessible to and usable by individuals with disabilities
 6   to the extent required by this title.”
 7           33. Plaintiff seeks relief pursuant to remedies set forth in §204(a) 204(a) of the Civil
 8   Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations adopted to
 9   implement the Americans with Disabilities Act of 1990. Plaintiff is a qualified disabled person
10   for purposes of§ 308(a) of the ADA who is being subjected to discrimination on the basis of
11   disability in violation of Title III and who has reasonable grounds for believing she will be
12   subjected to such discrimination each time that she may attempt to use the property and
13   premises.
14           WHEREFORE, Plaintiff requests relief as outlined below.
15    IX. FOURTH CAUSE OF ACTION: VIOLATION OF THE UNFAIR COMPETITION
16                                                   ACT
17                     (California Business and Professions Code § 17200, et seq.)
18                               (Against all Defendants and each of Them)
19           34. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
20   allegations contained in Paragraphs 1 through 33 of this Complaint, and incorporates them herein
21   as if separately repled.
22           35. Defendants are a for-profit corporations organized under California law.
23           36. Defendants, and each of them, have engaged and are engaged in unfair competition,
24   unfair or fraudulent business practices and unfair, deceptive, untrue or misleading advertising in
25   violation of the Unfair Competition Act. Business & Professions Code §§17200 et seq.
26           37. Defendants, and each of them, engage in business practices and policies that create
27   systemic barriers to equal access for people with mobility disabilities, including Plaintiff. Their
28   practice is to create and maintain a public accommodation that contains physical barriers to


                 Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                    9
       Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 10 of 12




 1   access in violation of state and federal law, to create and maintain policies that blame the
 2   disabled person for his/her inability to achieve equal access, and to offer humiliating false
 3   alternatives.
 4           38. Defendants, and each of them, are in violation of the Americans with Disabilities Act,
 5   California Civil Code sections 51, 52, 54, and 54.1, and as well as regulations under California
 6   Building Code Title 24 and the American with Disabilities Act Standards. This statutory scheme
 7   is intended to provide people with disabilities full and equal access to places of public
 8   accommodation and businesses, including gas stations and its related facilities. Full and equal
 9   disabled access has been identified as a public policy of the highest order.
10           39. Violations of those statues are unlawful. Violation of those statutes also violate an
11   established concept of fairness, are immoral, unethical, oppressive and unscrupulous.
12           40. The unfair business practices and policies were unfair and injurious to Plaintiff, a
13   consumer of the Gas Station’s goods and services. Plaintiff suffered injury in fact and has lost
14   money or property as a result of Defendants’ unfair business practices and policies. Plaintiff was
15   given less access to the goods and services of the Gas Station than other customers, although she
16   paid the same price as other patrons.
17           41. Plaintiff seeks relief in the form of such orders as may be necessary to prevent the
18   continued use of Defendants’ unfair business practices and policies, and restitution to restore to
19   her any money that Defendants acquired by means of such unfair competition, including profits
20   unfairly obtained to the extent that these profits represent monies given to the Defendants by
21   Plaintiff.
22           42. Because enforcement of the panoply of equal access laws for people with disabilities
23   is a public policy of the highest order, Plaintiff seeks compensation for her attorneys’ fees,
24   litigation cost and expenses expended in bringing this lawsuit per Cal. Civ. Prop. § 1021.5.
25           WHEREFORE, Plaintiff requests relief as outlined below.
26
27
28


                  Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                     10
         Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 11 of 12




 1                                                  PRAYER
 2         WHEREFORE, Plaintiff prays that this court award damages and provide relief as follows:
 3             1. Issue a permanent injunction 1 directing Defendants as current owners, operators,
 4   lessors, and/or lessees of the property and premises to modify the above described property and
 5   premises and related facilities so that each provides full and equal access to Plaintiff and issue a
 6   permanent injunction directing Defendants to provide and maintain facilities usable by Plaintiff
 7   and similarly situated persons with disabilities, and which provide full and equal access, as
 8   required by law, including appropriate changes in policy;
 9             2. Retain jurisdiction over the Defendants until such time as the Court is satisfied that
10   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible
11   public facilities as complained of herein no longer occur, and cannot recur;
12             3. Award to Plaintiff all appropriate damages, including but not limited to statutory
13   damages, general damages and treble damages in amounts within the jurisdiction of this Court,
14   all according to proof;
15             4. Award to Plaintiff all reasonable restitution for Defendants’ unfair competitive
16   practices;
17             5. Award to Plaintiff all reasonable attorneys’ fees, litigation expenses, and costs of this
18   proceeding as provided by law;
19             6. Award to Plaintiff prejudgment interest;
20             7. A declaration that Defendants have violated the Americans with Disabilities Act; and
21             8. Grant such other and further relief as this Court may deem just and proper.
22
23
           Dated: January 30, 2019            ALLACCESS LAW GROUP
24
25
                                              By: /s/ Irene Karbelashvili
26                                               Irene Karbelashvili, Attorneys for Plaintiff
                                                 DEBRA VOLLE
27
28
     1
         Plaintiff does not seek relief under Civ. Code §55

                   Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                      11
     Case 5:19-cv-00545-NC Document 1 Filed 01/30/19 Page 12 of 12




 1                                DEMAND FOR JURY TRIAL
 2       Plaintiff hereby demands a jury for all claims for which a jury is permitted.
 3
 4
 5
      Dated: January 30, 2019          ALLACCESS LAW GROUP
 6
 7                                     By: /s/ Irene Karbelashvili
 8                                        Irene Karbelashvili, Attorneys for Plaintiff
                                          DEBRA VOLLE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


             Complaint for Injunctive and Declaratory Relief, Restitution and Damages
                                                12
